Case 16-10260-elf   Doc 75   Filed 03/26/21 Entered 03/29/21 10:04:23   Desc Main
                             Document     Page 1 of 16
Case 16-10260-elf   Doc 75   Filed 03/26/21 Entered 03/29/21 10:04:23   Desc Main
                             Document     Page 2 of 16
Case 16-10260-elf   Doc 75   Filed 03/26/21 Entered 03/29/21 10:04:23   Desc Main
                             Document     Page 3 of 16
Case 16-10260-elf   Doc 75   Filed 03/26/21 Entered 03/29/21 10:04:23   Desc Main
                             Document     Page 4 of 16
Case 16-10260-elf   Doc 75   Filed 03/26/21 Entered 03/29/21 10:04:23   Desc Main
                             Document     Page 5 of 16
Case 16-10260-elf   Doc 75   Filed 03/26/21 Entered 03/29/21 10:04:23   Desc Main
                             Document     Page 6 of 16
Case 16-10260-elf   Doc 75   Filed 03/26/21 Entered 03/29/21 10:04:23   Desc Main
                             Document     Page 7 of 16
Case 16-10260-elf   Doc 75   Filed 03/26/21 Entered 03/29/21 10:04:23   Desc Main
                             Document     Page 8 of 16
Case 16-10260-elf   Doc 75   Filed 03/26/21 Entered 03/29/21 10:04:23   Desc Main
                             Document     Page 9 of 16
Case 16-10260-elf   Doc 75    Filed 03/26/21 Entered 03/29/21 10:04:23   Desc Main
                             Document      Page 10 of 16
Case 16-10260-elf   Doc 75    Filed 03/26/21 Entered 03/29/21 10:04:23   Desc Main
                             Document      Page 11 of 16
Case 16-10260-elf   Doc 75    Filed 03/26/21 Entered 03/29/21 10:04:23   Desc Main
                             Document      Page 12 of 16
Case 16-10260-elf   Doc 75    Filed 03/26/21 Entered 03/29/21 10:04:23   Desc Main
                             Document      Page 13 of 16
Case 16-10260-elf   Doc 75    Filed 03/26/21 Entered 03/29/21 10:04:23   Desc Main
                             Document      Page 14 of 16
Case 16-10260-elf   Doc 75    Filed 03/26/21 Entered 03/29/21 10:04:23   Desc Main
                             Document      Page 15 of 16
Case 16-10260-elf   Doc 75    Filed 03/26/21 Entered 03/29/21 10:04:23   Desc Main
                             Document      Page 16 of 16
